Citation Nr: 0728490	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  02-02 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a thyroid condition.

3.  Entitlement to an increased rating for the residuals of 
prostate cancer, evaluated as 20 percent disabling prior to 
March 24, 2003, and evaluated as 60 percent disabling since 
March 24, 2003.   


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

In September 2000, service connection was granted and a 100 
percent evaluation assigned for prostate cancer.  In March 
2001, the RO proposed a reduction in the rating to 10 
percent.  This matter was initially before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 RO 
decision which effectuated the reduction and assigned a 10 
percent rating for the residuals of prostate cancer, 
effective from November 1, 2001.  In a December 2001 
decision, the RO increased the rating to 20 percent, 
effective November 1, 2001.  

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The Board 
remanded the claim in July 2004.  In a November 2005 
supplemental statement of the case, the RO increased the 
rating for the service-connected residuals of prostate cancer 
to the current level of 60 percent, effective March 24, 2003.  

The veteran has also perfected an appeal from a July 2004 
rating decision which determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hepatitis C and a 
thyroid condition.  


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied service 
connection for hepatitis C and a thyroid condition.  The 
veteran did not perfect an appeal and that decision became 
final.  

2.  Evidence received since the October 2001 decision does 
not raise a reasonable possibility of substantiating the 
claims of service connection of hepatitis C or a thyroid 
condition.  

3.  The predominant residual of the veteran's prostate cancer 
is voiding dysfunction.  There is no evidence of renal 
dysfunction.  

4.  For the period prior to March 24, 2003, the veteran's 
service-connected residuals of prostate cancer were 
manifested by daytime voiding at an interval of less than one 
hour.  

5.  For the period since March 24, 2003, the veteran's 
service-connected residuals of prostate cancer were 
manifested by findings of urinary leakage/incontinence 
requiring the wearing of absorbent materials which must be 
changed more than 4 times per day.  


CONCLUSIONS OF LAW

1.  An October 2001 rating decision denied service connection 
for hepatitis C and a thyroid condition and is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).
 
2.  Evidence received since the October 2001 rating decision 
is not new and material, and the veteran's service connection 
claims for hepatitis C and a thyroid condition are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 

3.  The criteria for a 40 percent rating for the residuals of 
prostate cancer for the period prior to March 24, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2006). 

4.  The criteria for a rating in excess of 60 percent for the 
residuals of prostate cancer for the period since March 24, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In connection with the claims to reopen, the RO satisfied the 
duty to notify in December 2003 and July 2005 letters.  Both 
letters defined new and material evidence, the July 2005 
letter advised the veteran of the reasons for the prior 
denial of the claims of service connection and both letters 
noted the evidence needed to substantiate the underlying 
claim of service connection for the condition.  These 
communications satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claims were 
thereafter readjudicated in July 2005 and December 2006 
supplemental statements of the case.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown. 

With regard to the claim for increase, the August 2001 rating 
action on appeal effectuated a reduction in rating proposed 
by the RO in March 2001.  The RO sent the veteran a letter in 
March 2001, explaining the proposed reduction based on 
evidence from the most recent VA medical examination.  The 
March 2001 letter notified the veteran that he could "submit 
medical or other evidence to show that we should not make 
this change."  The letter advised the veteran that "[t]he 
best type of evidence to submit is a statement from a 
physician who recently treated or examined you" and that 
"[i]t should include detailed findings about the 
condition(s)."  The Board therefore finds that the veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim, the evidence to be provided by him, 
and the fact that no additional evidence was to be provided 
by VA.  VA satisfied the duty to notify with regard to the 
issue of increased rating by means of post-initial 
adjudication letters of July and December 2004.  Each of the 
letters informed the veteran of the requirements of a 
successful claim and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The claim was thereafter readjudicated in a 
November 2005 supplemental statement of the case.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran physical 
examinations in connection with his claim for increase.  VA 
need not conduct an examination with respect to the claims of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
hepatitis C and a thyroid condition because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Thus, VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Notice as to assignment of disability ratings and effective 
dates was provided to the veteran in a March 2006 letter.  In 
light of the denial of the veteran's claims, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and material evidence 

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness). 

In a September 2000 rating decision, the RO denied the 
veteran's claim of service connection for hepatitis C and a 
thyroid condition on the bases that the claims were not well-
grounded.  In April 2001, the RO notified the veteran that, 
due to the recent enactment of the VCAA, his claims had been 
"reopened" and would be readjudicated.  

In a rating decision dated in October 2001, the RO denied the 
veteran's claims for service connection for hepatitis C and a 
thyroid condition on the grounds that there was no evidence 
of either condition in service and no evidence of a nexus 
between the veteran's currently demonstrated hepatitis C and 
thyroid condition and service.  The veteran submitted a 
notice of disagreement in March 2002 and the RO issued a 
statement of the case (SOC) as to those issues in September 
2002.  The veteran submitted additional evidence in October 
2002 which the RO addressed in a November 2002 supplemental 
statement of the case (SSOC).  In the cover letter attached 
to the November 2002 SSOC, the veteran was informed that he 
had not yet submitted a VA Form 9 or its equivalent, and that 
if such document were not received within the appropriate 
time limit, his case would close.  The veteran did not 
perfect his appeal and October 2001 RO decision became final.  

In December 2003, the veteran's then-representative requested 
that his claims be reopened.  In support of the claim, the 
representative submitted a copy of an August 2002 statement 
from a private physician (the same statement which had been 
addressed in the November 2002 SSOC) to the effect that the 
veteran "has Hepatitis C.  It is possible he contracted this 
virus in Vietnam during one of the many surgical procedures 
that was [sic] necessary to repair wounds that he sustained 
in the military."

In the July 2004 rating action on appeal, the RO reopened the 
claim of service connection for hepatitis C and thereafter 
denied it on the merits.  The Board is required to conduct an 
independent analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Thus, the question of whether the claims should 
be reopened must be addressed.

Evidence considered as part of the October 2001 RO decision 
and included in the September SOC and November 2002 SSOC 
consisted of the veteran's service medical records, the 
August 2002 statement from the private physician, and general 
information pertaining to hepatitis C.  

With regard to the claim of service connection for a thyroid 
condition, the recently submitted evidence consists only of 
the veteran's assertions that his condition is related to 
service.  As those arguments are duplicative of those made in 
connection with the earlier, final claim, they cannot serve 
to reopen the claim.  As new and material evidence has not 
been submitted, the claim to reopen is denied.  

As for the claim of service connection for hepatitis C, the 
recently submitted evidence includes the veteran's assertions 
and reports of April and August 2006 VA examinations.  Both 
examinations noted that the veteran has hepatitis C.  The 
April 2006 examination included the examiner's opinion that 
"if [the veteran] indeed does have hepatitis C confirmed by 
the current ordered VA testing it is at least as likely as 
not that he contracted hepatitis C in Vietnam."  The 
examiner went on to note the veteran's history of facial 
lacerations and a motor vehicle accident in service.  

The RO reviewed the report, noted a lack of further 
diagnostic testing and the examiner's recitation that the 
veteran was in a motor vehicle accident during service when 
in fact the accident was after service.  

Upon reexamination in August 2006, the same examiner noted 
there had been a positive antibody test and a PCR 
confirmatory test was done which was interpreted as 
"extremely positive" for hepatitis C.  Based on testing and 
another review of the record, the examiner noted that "[i]t 
is not possible to say with any degree of medical certainty 
where the veteran contracted hepatitis C.  It more than 
likely occurred sometime prior to 1992" when he states he 
was discovered to be a carrier of the antibody.  The examiner 
continued, "[i]ndeed, it does require speculation as to 
where [the veteran] obtained his hepatitis C virus.....it 
would require some speculation to say that he had it while in 
the military service, and this examiner is not willing to 
speculate at this time when he actually obtained the 
hepatitis C virus."  

The Board concedes that the additional evidence received 
includes the April 2006 VA medical opinion which indicates 
that the veteran's hepatitis C was at least as likely related 
to service but that opinion was retracted by the same 
examiner, who in August 2006, on reexamination indicated 
that, upon review of further testing and another review of 
the claims folder, any opinion would be speculation.  While 
this evidence addresses the question of whether there is a 
relationship between the veteran's hepatitis C and his 
service, it is speculative.  Medical opinions which are 
speculative or inconclusive in nature cannot support a claim.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  In fact, after 
reviewing the examination again at the request of the RO, the 
examiner specifically indicated that it is not possible to 
say with any degree of medical certainty where the veteran 
contracted hepatitis C.  This medical evidence in August 
2006, which obviated the prior opinion, obviously does not 
raise a reasonable possibility of substantiating the claim.  
Thus, it is not new and material evidence sufficient to 
reopen the claim of service connection for hepatitis C. 

The Board points out that while a medical examination and 
opinion was not obtained in connection with the attempt to 
reopen the claim of service connection for a thyroid 
disorder, VA is not obligated to do so until a finally 
adjudicated claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The relevant medical evidence consists of VA examinations and 
a March 2003 statement from a private urologist.  In the 
statement, the private physician stated that the veteran has 
had persistent, severe stress urinary incontinence, since 
undergoing a radical prostatectomy in May 2000.  

The report of a February 2001 VA examination noted that the 
veteran was status-post radical prostatectomy in May 2000.  
The veteran reported urinating every two to three hours, but 
denied any dysuria, hesitancy or change in stream.  He 
further reported that he did not have to urinate at night.  

The report of a November 2002 VA genitourinary examination 
included the veteran's complaints of urinary problems and 
stress and impotency issues, all of which he related to the 
prostate surgery.  The veteran reported that he urinated 
almost every hour during the day and about three to four 
times per night.  He also reported that he occasionally 
suffered from urinary incontinence.  While it used to occur 
about four to five times per week, it was then occurring at a 
frequency of about six to seven times per day and he was 
wearing one absorbent pad per night.  The veteran also 
reported changing his clothes at work about once a week 
because of urinary incontinence.  He also reported suffering 
with an unavoidable urinary incontinence when he coughs or 
strains.  

The report of an October 2005 VA genitourinary examination 
included a review of the claims folder and the veteran's 
pertinent medical history.  The veteran reportedly did not 
currently experience frequency or hesitance of urination, but 
did have urinary incontinence.  He changes diapers 5-7 times 
in the daytime and approximately 3 times per night.  He also 
reported using a urinary catheter once a week, when he plans 
to be outside for a prolonged period of time.  The examiner 
noted that the veteran developed erectile dysfunction 
following the surgery.  Following physical examination, the 
diagnoses included status post radical prostatectomy with 
residual urinary incontinence, requiring the use of a diaper 
and occasion use of urinary catheter, erectile dysfunction.  
In an addendum, the examiner reviewed laboratory tests and 
specifically noted that there was no evidence of renal 
dysfunction or urinary tract infection.  

As noted, in November 2005, the RO increased the rating for 
the residuals of prostate cancer to 60 percent.  In a 
February 2006 rating decision, the RO noted the history of 
prior rating actions and awarded special monthly compensation 
under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), 
effective from May 29, 2003, based in part on the 60 percent 
rating for the residuals of prostate cancer.  

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system warrant a 100 percent rating.  The Note 
to this code provides that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b.

The residuals of prostate cancer have been rated under 38 
C.F.R. § 4.115b, Diagnostic Code 7528, effective from the 
date that service connection was established in September 
2000, as follows: 100 percent from July 2000, 20 percent from 
November 2001 and 60 percent from March 2003.  Following the 
expiration of the six month period, the RO initially assigned 
a 10 percent rating, and then increased it to 20 percent, 
effective from November 2001.  During the appeal, the RO 
increased the rating to 60 percent and assigned an effective 
date of March 24, 2003, the date a statement from the veteran 
about his current symptoms was received at the RO.  Thus, the 
Board will address the veteran's entitlement to a rating in 
excess of 20 percent prior to March 24, 2003 and a rating in 
excess of 60 percent since that date.  

There is no evidence of reoccurrence or metastasis in this 
case. 

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.

The evidence, as well as the veteran's own contentions and 
his testimony at the December 2003 hearing, clearly 
establishes that the predominant residual is voiding 
dysfunction.  There is no evidence of either renal 
dysfunction or urinary tract infection and the October 2005 
VA examination included the examiner's specific statement to 
that effect.

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding.  

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
38 C.F.R. § 4.115a.

In evaluating urinary frequency, a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  A 20 
percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  A 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or; awakening to void two times per night. 38 
C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  38 C.F.R. § 4.115a. 

For the period prior to March 24, 2003, the Board finds that 
a 40 percent rating is warranted, based on urinary frequency.  
The November 2002 VA examination included the veteran's 
report that he urinated "almost every hour during the day."  
As such, the Board finds those complaints more closely 
approximate those require for a 40 percent rating, that is 
daytime voiding interval less than one hour.  40 percent is 
the maximum evaluation for urinary frequency.  As there is no 
evidence that, prior to March 2003, the veteran suffered from 
urine leakage/incontinence requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day, a 60 percent rating is not 
warranted for the period.  

As the 60 percent rating presently assigned for the period 
since March 24, 2003, is the maximum disability rating 
allowed for voiding dysfunction, the Board finds no basis for 
a rating in excess of 60 percent.  Although a higher rating 
would be warranted for renal dysfunction, not only is renal 
dysfunction not a predominant residual of the veteran's 
condition, there is no evidence of renal dysfunction at all.  

Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 60 percent for the veteran's 
residuals of prostate cancer for the period since March 2003.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
this disorder, standing alone, causes marked interference 
with employment or requires frequent hospitalizations or 
otherwise produces unrecognized impairment suggesting 
extraschedular consideration is indicated. 

	(CONTINUED ON NEXT PAGE)





ORDER

As no new and material evidence has been received, the claim 
of entitlement to service connection for hepatitis C is not 
reopened.  The appeal is denied.  

As no new and material evidence has been received, the claim 
of entitlement to service connection for a thyroid condition 
is not reopened.  The appeal is denied.

A 40 percent rating for the residuals of prostate cancer, for 
the period prior to March 24, 2003, is granted, subject to 
the regulations governing the payment of monetary benefits. 

A rating in excess of 60 percent for the residuals of 
prostate cancer, for the period since March 24, 2003, is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


